Gardner, Judge:
(Dissenting.)
I respectfully dissent. This case involves a novel issue of serious importance in the law of horizontal regimes.
This appeal involves the foreclosure of a lien for regime fees created by S.C. Code Ann. section 27-31-190 (1991). The term “regime fee” is now common parlance for the assessment of expenses to maintain the common elements of a condominium.
M. Daniel Smith (Smith) owned a unit in Forest Beach Villas. Council of Co-Owners of Forest Beach Villas Horizontal Property Regime (the Council) sought foreclosure of its lien against the unit for unpaid regime fees. Arthur Leaman, et al. (hotel creditors), counterclaimed seeking enforcement of a prior recorded judgment lien. On motion of hotel creditors, the appealed order held, inter alia, that perforce of section 27-31-210(a), the prior recorded judgment lien held by hotel creditors was superior to the lien of the regime fees owned the Council.
The dispositive issue for decision is whether the trial judge erred in holding in the appealed order that a prior recorded judgment lien is superior to the lien for regime fees created by section 27-31-190.
Admittedly, the statutory law is in conflict. I would hold that considering all of the pertinent statutes of the Horizontal Property Act and other applicable authorities, it was the in*301tention of the legislature that regime fees be accorded the same priority as liens and charges for past due taxes on the apartment. This seems to me to be the clear intent of the General Assembly.
I concur with my brothers of the majority in their holding that separate statutes relating to the same subject matter must be construed together and effect given to each. In applying the principal of law sections 27-31-200, 27-31-210(a) and (b), 27-31-220 and 27-31-230 are all applicable. The inconsistency appears in comparing section 27-31-210(a) with section 27-31-210(b). But this inconsistency I think is clarified by the preceding statute, section 27-31-200. This statute addresses the priority of liens and provides:
§ 17-31-200. Unpaid assessments shall be paid from sale price.
Upon the sale or conveyance of an apartment, all unpaid assessments against a co-owner for his pro rata share in the expenses to which § 27-31-190 refers shall first be paid out of the sales price or by the acquirer in preference over any other assessments or charges of whatever nature except the following:
(a) Assessments, liens and charges for taxes past due and unpaid on the apartment; and
(b) Payments due under the mortgage instruments or encumbrances duly recorded.
I construe the above statute as providing that regime fees are superior to all liens except assessments for taxes and mortgage encumbrances. The limitation of priority to these two liens is consistent with condominium law. See 15A Am. Jur. (2d) Condominiums § 37 (1976).
The construction I would apply is also consistent with the Uniform Condominium Act found at section 3-116, 7 U.L.A. 527 (1985). This section provides in pertinent part:
§ 36-116. [Lien for Assessments]
(b) A lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances recorded before the recordation of the declara*302tion,1 (ii) a first mortgage or deed of trust on the unit recorded before the date on which the assessment sought to be enforced because delinquent, and (iii) liens for real estate taxes and other governmental assessments or charges against the unit.
South Carolina Code Ann. section 27-31-220 (1991) specifically addresses the liability of a purchaser of an apartment and provides:
§ 27-31-220. Liability of purchaser of apartment.
The purchaser of an apartment (other than a purchaser at a foreclosure sale as described above in § 27-31-210(b)) shall be jointly and severally liable with the seller for the amounts owing by the latter under § 27-31-190 up to the time of the conveyance, without prejudice to the purchaser’s right to recover from the other party the amounts paid by him as such joint debtor____
My brothers of the majority misconstrue the effect of the appealed order. They would hold that since this action was originally an action by the regime for the foreclosure of regime fees, that the purchaser at the foreclosure sale would not be liable for regime fees pursuant to section 27-31-220. This reasoning sidesteps the issue of whether the decision of the appealed order was erroneous insofar as it provided that the judgment lien, even though it predated the regime fees lien, was superior. I would hold that it was the intent of the General Assembly to provide that regime fees are superior to all liens except those for taxes and superior mortgages. This is the clear intent of sections 27-31-200, 27-31-210(b) and 27-31-220. All of these statutes clearly manifest the intent of the General Assembly that judgment liens will not be superior to the lien for regime fees established by sections 27-31-220.
Hotel creditors moved to foreclose the Council’s lien for regime fees. The record does not reveal whether the regime opposed this motion because its intent was to thwart the priority of the Council’s lien for regime fees. The report of sale, *303which is of record, reflects that the purchase price at the judicial sale was only $16,000, resulting in a large deficiency judgment being awarded to the hotel creditors. The procedure is strange to say the least, but nevertheless it does not negate the principle issue of this decision; whether the regime fees constitute a lien superior to prior recorded judgment liens.

 The declaration is an instrument filed with the clerk of court by the condominium setting forth the name of the condominium, etc. The meaning of this section would be, under the circumstance of this case, the same as if the clause identified as (i) were omitted.